Order filed July 2, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00417-CV
                                   ____________

           JENNIFER MITCHELL AND TCSM, LLC, Appellants

                                        V.

   TURBINE RESOURCES UNLIMITED, INC. AND TOM GEORGE &
                INTERNATIONAL A., INC., Appellees


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2004-41286

                                   ORDER

      The notice of appeal in this case was filed May 4, 2015. To date, the filing
fee of $195.00 has not been paid. No evidence that appellant Jennifer Mitchell has
established indigence or that appellant TCSM, L.L.C. is excused by statute or the
Texas Rules of Appellate Procedure from paying costs has been filed. See Tex. R.
App. P. 5 and Tex. R. App. P. 20.1. Therefore, the court issues the following order.
      Appellants are ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before July 17, 2015. See Tex. R. App. P. 5. If appellants
fail to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM